Reversed and Rendered and Opinion and Concurring Opinion filed December
19, 2019.




                                        In the

                     Fourteenth Court of Appeals

                               NO. 14-18-00807-CV

                    IN THE MATTER OF T.V.T., Appellant


                    On Appeal from the 314th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2017-04208J

                             CONCURRING OPINION

      I join in the court’s opinion and write separately to highlight the potential for
an absurd result if we did not reach our decision—younger children would be treated
under the Juvenile Justice Code, while teenagers at least 14 years of age but less than
17 years of age would not.

      Considering the conduct at issue in this case and the absence of aggravating
factors such as a lack of consent or any conduct involving serious bodily injury, an
attempt to cause death, a threat, the use or exhibition of a deadly weapon, or the
administration of an impairing substance, the ages of the two people present the
following hypothetical scenarios. First (and assuming that people younger than 14
years of age could consent to sex), with two people younger than 14 years of age,
either or both of those people might hypothetically be accused of being the actor
with the other being the victim. Second, with two people at least 14 years of age but
less than 17 years of age, then possibly neither of the people could be accused of
delinquent conduct or conduct indicating a need for supervision, because that
conduct might not violate any criminal statute. See Tex. Fam. Code Ann. § 51.03.
Third, with one person at least 17 years of age and a person younger than the age of
17, then the existing Romeo-and-Juliet defense to indecency with a child would
potentially be available. See Tex. Penal Code Ann. § 21.11(b) (limiting this
affirmative defense to actor who is of opposite sex than victim).

      Our decision avoids this absurd result.




                                       /s/       Charles A. Spain
                                                 Justice


Panel consists of Justices Zimmerer, Spain, and Hassan. (Spain, J., joining opinion
and concurring.)




                                             2